 

--------------------------------------------------------------------------------

Exhibit 10.2
 
 ADDENDUM TO THE LINE OF CREDIT AGREEMENT






THIS ADDENDUM TO THE LINE OF CREDIT AGREEMENT (the “LOC”) is entered into on the
12th day of May, 2011 (the “Effective Date”), and relates to the Line of Credit
agreement dated October 5, 2010 and entered into by and between CelLynx Group,
Inc., a Nevada corporation (the “Borrower”), and 5BARZ INTERNATIONAL INC., a
Nevada Corporation (the “Lender”) as assigned to the Company on December 30,
2010.  Each of the Lender and the Borrower may be referred to individually
herein as a “Party” and collectively as the “Parties.”
 
 
RECITALS
 
 
A.           This Agreement provides for an amendment to the Line of Credit to
be made available by the Lender to the Borrower on the terms and conditions
hereafter provided.
 
B.           Borrower is desirous of borrowing under the terms of a revolving
line of credit agreement in the aggregate amount of $2.5 million dollars and
Lender is agreeable to provide those proceeds subject to the amendment of the
terms provided herein.
 


AGREEMENT
 
NOW, THEREFORE, based on the stated premises, which are incorporated herein by
reference, and for and in consideration of the mutual covenants and agreements
hereinafter set forth and the mutual benefit to the parties to be derived here
from, it is hereby agreed as follows:


That pursuant to article 2 (a) of the agreement dated for reference the 5th day
of October 2010 as amended, and further assigned, that the payment of the unpaid
balance of $2,206,500  payable at the date hereof be made payable, pursuant to
this agreement on or before the following dates;


On or before June 30, 2011
$160,000
On or before August 31,2011
$240,000
On or before October, 31,2011
$500,000
On or before December 1,2011
$1,306,500



IN WITNESS WHEREOF, the Lender and the Borrower have caused this Line of Credit
Agreement to be duly executed effective as of the Effective Date.
 



 
LENDER:
 
5BARZ INTERNATIONAL INC.,
a Nevada Corporation
 
By:  /s/ Daniel Bland
Name:  Daniel Bland
Its:  CEO
  
BORROWER:
 
THE CELLYNX GROUP, INC.,
a Nevada corporation
 
By:  /s/ Norman Collins      
Name:  Norman Collins
Its:  CEO


